Citation Nr: 0316074	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder as a residual of mustard gas exposure.  

2.  Entitlement to service connection for a skin disorder as 
a residual of mustard gas exposure.  

3.  Entitlement to service connection for an eye disorder as 
a residual of mustard gas exposure.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In March 2000, the veteran waived his right to a personal 
hearing and had a video conference hearing before Gary L. 
Gick, who is the Veterans Law Judge issuing this Remand and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In April 2000, the Board issued a decision in this case.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Remand, the Court issued an Order, in July 2002, which 
vacated the Board's April 2000 decision.  


REMAND

In January 2003, the Board ordered further development in 
this case.  Thereafter, the case was sent to the Board's 
Evidence Development Unit for completion of the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Accordingly, this matter is REMANDED for to the RO for the 
following action:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  
Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the veteran's service 
medical records, including a search for 
any extracts prepared by the Office of 
the Surgeon General of the Department of 
the Army.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

2.  The RO should follow up on the 
request for information dated January 21, 
1999, addressed to Commander, US Army 
Medical Command, Fort Sam Houston, TX.  
Ask for documentation verifying the 
following:
?	whether or not any toxic gas, 
including mustard gas, was stored on 
any installation the veteran served 
at;
?	whether or not toxic gas, including 
mustard gas, experimentation or 
training was conducted at any of these 
installations; and
?	whether the veteran was exposed to 
poisonous gases, including mustard 
gas. , converted to text with minor 
editing, is at the end of this memo.  
Continue to request such information 
until a response is received.

3.  The RO should send a similar letter 
to U. S. Army Research and Development 
Command, Fort Detrick, Maryland.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




